UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1679


NANCY C. PEREZ,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF LABOR LICENSING AND
REGULATION; DIRECTOR HOLLY GILLESPIE PISARIK, in her official and
personal capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cv-03187-JFA)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy C. Perez, Appellant Pro Se. Eugene Matthews, RICHARDSON PLOWDEN &
ROBINSON, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nancy C. Perez appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we deny Perez’s

motion for leave to file electronically and affirm for the reasons stated by the district

court. Perez v. S.C. Dep’t of Labor Licensing & Regulation, No. 3:17-cv-03187-JFA

(D.S.C. June 1, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2